842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven Louis CAPPS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-5947.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se plaintiff appeals the district court's judgment adopting the magistrate's recommendation that his 28 U.S.C. Sec. 2255 motion to vacate be denied.


3
Plaintiff was convicted, by a jury, of various narcotic offenses and was sentenced to fourteen years imprisonment.  In his motion, plaintiff argued that the trial court violated Fed.R.Crim.P. 32(a)(1)(A) and 32(c)(3)(D).  Specifically, plaintiff argued that the court did not allow him sufficient time to read the presentence investigation report;  nor did the court make factual findings in reference to disputed matters contained within the report.  We affirm the decision of the district court.


4
A review of the record indicates that plaintiff did not file objections to the magistrate's report nor has he explained why the objections were not filed.


5
Under these circumstances, we conclude the plaintiff waived appellate review of his claims.   See Thomas v. Arn, 474 U.S. 140 (1985);  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


6
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.